Yesawich, Jr., J.
(dissenting). We respectfully dissent. A parent’s consent to adoption cannot be recognized as such unless it is a knowing and voluntary acquiescence (see, People ex rel. Anonymous v Anonymous, 139 AD2d 189, 193). This is so even in the absence of fraud or duress, for it is the deliberative oversight of the court aimed at "assuring that the biological parent ha[s] made an informed, well-considered decision” (supra, at 193) that makes a judicial consent virtually unassailable. Family Court did not undertake this level of inquiry at the November 20, 1985 hearing until after the relevant documents had been completed and, unfortunately, did not complete it until almost three years later.
Unlike the majority, we are not so certain that the explanations the mother received prior to Family Court’s acknowledgment of her consent were readily understood by her. Family Court certainly was not so convinced. In fact, the record indicates that this young mother, who was then in the eighth grade, having repeated three grades, and of marginal academic achievement in reading and English skills, gave only monosyllabic responses as the Family Court Judge reviewed and acknowledged the consent documents. Moments later, after this perfunctory review, Family Court engaged in the probing examination required to make a judgment as to the quality of the mother’s consent. The court describes in its decision what happened next:
*437"Immediately thereafter, following further inquiry by the Court, it became apparent that the natural mother was unsure of her decision and the Court became concerned as to the voluntariness of her consent absent the advice of counsel. At this point, a law guardian was appointed * * * and the proceeding was adjourned to permit the law guardian and natural mother an opportunity to confer and reconsider the consent.
"Several adjournments followed as the result of the serious illness and subsequent death of the first law guardian after which a new law guardian was appointed. Following several more appearances and adjournments, the case was scheduled for trial on March 22, 1988 on the issue of the validity of the irrevocable consent signed by the natural mother.”
After that hearing, at which the mother testified that once Family Court explained the adoption documents to her, she told the court, "Forget it. I don’t want to go through with it.”, Family Court concluded that the mother’s consent was invalid because, unaided by counsel, the mother "did not comprehend the nature and finality of her acts”, and that "family pressure, rather than a voluntary and intelligent desire led to the signing of the consent”.
It is not without significance that the same Family Court Judge presided over both the November 20, 1985 consent proceeding and the March 22, 1988 hearing. Since the court not only took the testimony we are reviewing, but also had firsthand knowledge of the consent proceedings themselves, the court’s assessment of the veracity of the individuals involved, the quality of the explanations given to the mother and the character of her consent is entitled to special deference. Given that the very Judge charged with insuring that the mother’s consent was an informed and well-considered one tells us that it was not, there is neither necessity nor reason to rely upon the statutory presumption of irrevocability which proceeds from a duly executed or acknowledged consent. Clearly, if the court had found the consent unwitting prior to placing its imprimatur upon it, the court’s decision would not now be questioned. To punish the mother because Family Court made its inquiry belatedly is to exalt form over substance in derogation of the common-law presumption favoring placement of a child with his natural parent (see, People ex rel. Scarpetta v Spence-Chapin Adoption Serv., 28 NY2d 185, 192-194).
*438It has not escaped our notice that the child has been in petitioners’ care and guardianship for the last four years, although during a considerable portion of that time the mother also resided with him. It is unfortunate for all involved that this matter was not resolved much sooner, but there is no indication that the onus for the delay rests with the mother or is other than systemic. Accordingly, we would affirm both orders.
Casey and Harvey, JJ., concur with Mahoney, P. J.; Weiss and Yesawich, Jr., JJ., dissent and vote to affirm in an opinion by Yesawich, Jr., J.
Proceeding No. 1 — Order reversed, on the law, without costs, adoption petition reinstated and matter remitted to the Family Court of Saratoga County for further proceedings not inconsistent with this court’s decision.
Proceeding No. 2 — Order reversed, on the law, without costs, and custody petition dismissed.